Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-CV-20961-WILLIAMS/LOUIS
   SILVA HARAPETI, and other similarly
   situated individuals,
             Plaintiffs,
   v.
   CBS TELEVISION STATIONS, INC.,
   et al.,
             Defendants.
   __________________________________/

                                                 ORDER

             THIS CAUSE is before the Court on Plaintiff Silva Harapeti’s (“Plaintiff”) Motion to

   Strike Defendants’ Affirmative Defenses (“Motion to Strike”) (ECF No. 114). This Motion was

   referred to the undersigned pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the

   Local Rules of the Southern District of Florida, by the Honorable Kathleen M. Williams, United

   States District Judge (ECF No. 5). Having reviewed the Motion to Strike, Defendants’ Response

   (ECF No. 124), Plaintiff’s Reply (ECF No. 125), Defendants’ Answer and Affirmative Defenses

   to Plaintiff’s Amended Complaint (ECF No. 107), and being otherwise duly advised on the

   matters, Plaintiff’s Motion to Strike is GRANTED, in part and DENIED, in part, as follows.

        I.       BACKGROUND

             This case is brought by Plaintiff Silva Harapeti on behalf of herself and other similarly

   situated individuals against CBS Television Stations, Inc. and CBS Broadcasting, Inc. (collectively

   “Defendants”) for unpaid wages and overtime due to misclassification of employee status under

   the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”); and on behalf of Plaintiff

   individually for unlawful, retaliatory discharge in violation of the FLSA (ECF No. 95). In


                                                     1
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 2 of 11




   answering Plaintiff’s Amended Complaint, Defendants assert 21 affirmative defenses (ECF No.

   107). Of these 21 affirmative defenses, Plaintiff moves to strike 17 of them. Each of these contested

   affirmative defenses at will be addressed below.

      II.      LEGAL STANDARD

            “[A]ffirmative defenses are not subject to the heightened pleading standard elucidated in

   Twombly and Iqbal. The straightforward construction of Rule 8 delineates different standards for

   pleadings generally, and those applicable to defenses.” Dionisio v. Ultimate Images & Designs,

   Inc., 391 F. Supp. 3d 1187, 1192 (S.D. Fla. 2019) (referencing Bell Atlantic Corp. v. Twombly,

   550 U.S. 544, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129

   S. Ct. 1937, 173 L.Ed.2d 868 (2009)). See also Laferte v. Murphy Painters, Inc., No. 17-CIV-

   60376, 2017 WL 2537259, at *2 (S.D. Fla. June 12, 2017) (same). Pursuant to Federal Rule

   8(b)(1)(A), a party responding to a pleading need only “state in short and plain terms its defenses

   to each claim asserted against it.” Pinto v. Markel Ins. Co., No. 13-CV-24644, 2014 WL 11881024,

   at *1 (S.D. Fla. Apr. 21, 2014) (citing Fed. R. Civ. P. 8(b)(1)(A)).

            A “court may strike from a pleading an insufficient defense or any redundant, immaterial,

   impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). However, “a motion to strike will usually

   be denied unless the allegations have no possible relation to the controversy and may cause

   prejudice to one of the parties” for such a motion “is considered a drastic remedy and is often

   disfavored.” Dionisio, 391 F. Supp. 3d at 1191 (citations omitted). Only when an affirmative

   defense “is comprised of no more than ‘bare-bones, conclusory allegations’ or is ‘insufficient as a

   matter of law’” should it be stricken. Northrop & Johnson Holding Co., Inc. v. Leahy, No. 16-cv-

   63008, 2017 WL 5632041, at *3 (S.D. Fla. Nov. 22, 2017) (citing Adams v. Jumpstart Wireless

   Corp., 294 F.R.D. 668, 671 (S.D. Fla. 2013), and Home Mgmt. Solutions, Inc. v. Prescient, Inc.,



                                                      2
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 3 of 11




   No. 07-20608-CIV, 2007 WL 2412834, at *2 (S.D. Fla. Aug. 21, 2007)).

       III.      DISCUSSION

       A. Affirmative Defenses 11 and 19

              Affirmative defenses 11 and 19 relate to Defendants’ averred entitlement to a credit or set-

   off if liable for damages.1 Plaintiff argues that these defenses should be stricken because set-offs

   are inappropriate in FLSA cases, relying on Brennan v. Heard, 491 F.2d 1 (5th Cir. 1974); Leite

   v. Tremron, Inc., 2012 WL 4049962 (S.D. Fla. 2012); and Fernandez v. Xpress Painting Corp.,

   2012 WL 3562255 (S.D. Fla. 2012). However, as noted by all three of these cases, there are

   exceptions to when such set-offs are permissible.

              Indeed, “an affirmative defense of a set-off may be properly asserted in an FLSA case, so

   long as such a set-off does not reduce the amount a plaintiff can recover below the statutory

   minimum wage.” Laferte v. Murphy Painters, Inc., No. 17-CIV-60376, 2017 WL 2537259, at *4

   (S.D. Fla. June 12, 2017). See also Leite, 2012 WL 4049962, at *3; Fernandez, 2012 WL 3562255,

   at *9 (“an employer could raise the affirmative defense of set-off in a case where the employee

   received overpayment of wages”). “Whether Plaintiff’s wages will fall beneath the statutory

   minimum must be determined through discovery.” Laferte, 2017 WL 2537259, at *4. As such,

   Plaintiff’s request to strike affirmative defenses 11 and 19 is denied.

       B. Affirmative Defenses 6, 7, 8, 12, and 13

              Plaintiff avers that affirmative defenses 6, 7, 8, 12 and 13 should all be stricken because

   they amount to no more than a mere denial of an element of Plaintiff’s claim. The Court disagrees.



   1
     Specifically, affirmative defense 11 states that “[t]o the extent Plaintiff is entitled to damages, Defendants
   are entitled to a credit for, or set off against, amounts overpaid to her in the course of her employment, as
   well as credit for overtime and other premium payments already made to her,” and affirmative defense 19
   states “Defendants assert that any interim earnings or amounts earnable with due diligence by Plaintiff
   reduces Plaintiffs entitlement to back pay, if any” (ECF No. 107 at 15-16).

                                                          3
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 4 of 11




   Affirmative defense 6 states “Plaintiff’s claims in Counts I and II are barred in whole or in part,

   by the provisions of the Portal-to-Portal Act, 29 U.S.C. § 254, as to all hours during which Plaintiff

   was engaged in activities that were not compensable work under the FLSA, and were not integral

   and indispensable part of her principal activities, including non-compensable activities that were

   preliminary or postliminary to her principal activities” (ECF No. 107 at 14). This is not a mere

   denial, but instead a defense that Defendants should not be held liable under the FLSA for

   “activities which are preliminary to or postliminary to said principal activity or activities.” 29

   U.S.C. § 254(a).

          Affirmative defense 7 similarly states “[t]o the extent that Plaintiff and any purported

   similarly-situated employees are found to be non-exempt for purposes of the FLSA’s overtime

   requirement, Defendants assert that any insubstantial or insignificant periods of recorded working

   time beyond the scheduled working hours, which as a practical administrative matter cannot be

   recorded precisely for payroll purposes, are de minimis and may be properly disregarded for

   payroll purposes” (ECF No. 107 at 14). This too is not a mere denial, but rather a valid affirmative

   defense, which provides sufficient notice of Defendants’ challenges to compensation for de

   minimis time. See Adams , 294 F.R.D. at 672 (denying the request to strike an affirmative defense

   “that the time for which Plaintiff seeks compensation is de minimis”); Andrade v. Redrock Travel

   Grp., LLC, No. 619CV173ORL22GJK, 2019 WL 2214808, at *3 (M.D. Fla. Apr. 29, 2019) (“A

   de minimis defense can be asserted under the FLSA.”).

          Likewise, affirmative defense 8 is not a mere denial. Defendants assert “[t]o the extent that

   Plaintiff and any purported similarly-situated employees are found to be non-exempt and seek

   compensation for any bona fide meal or rest periods thirty (30) minutes in duration or longer, such

   time is not compensable in accordance with the FLSA” (ECF No. 107 at 14). Such meal and rest



                                                     4
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 5 of 11




   periods raised by affirmative defense 8 are generally not compensable under the FLSA unless

   employees are “subject to significant affirmative responsibilities” during those times. Kohlheim v.

   Glynn Cty., Ga., 915 F.2d 1473, 1477 (11th Cir. 1990).

           Nor should affirmative defenses 12 and 13 be stricken.2 Affirmative defense 12 challenges

   standing, which is properly raised as an affirmative defense. See Ramnarine v. RG Grp., Inc., No.

   12-80264-CIV, 2012 WL 2735340, at *3 (S.D. Fla. July 9, 2012); Ramnarine v. CP RE Holdco

   2009-1, LLC, No. 12-61716-CIV, 2013 WL 1788503, at *4 (S.D. Fla. Apr. 26, 2013) (refusing to

   strike an affirmative defense of standing, noting that even if “standing does not technically meet

   the definition of an affirmative defense, it may still be viewed as a type of denial . . . And, whether

   regarded as a specific denial or an affirmative defense, Defendants’ invocation of standing still

   serves the laudable purpose of placing Plaintiff and the Court on notice of certain issues Defendant

   intends to assert against Plaintiff’s claims”) (citations omitted). Even if affirmative defenses 12

   and 13 are simply denials, that is not a ground for striking them. Instead, this District has repeatedly

   held that “when a defendant labels a specific denial as an affirmative defense, the proper remedy

   is not to strike the defense, but instead to treat it as a denial.” Adams, 294 F.R.D. at 671. See also

   Ramnarine, 2013 WL 1788503, at *4. With no other basis proffered for striking these defenses,

   Plaintiff’s request to strike affirmative defenses 6, 7, 8, 12, and 13 is denied.

       C. Affirmative Defense 5

           Defendant’s affirmative defense number 5 states “Plaintiff’s claims are barred in whole or

   in part by exemptions, exclusions, and credits provided for in 29 U.S.C. § 213” (ECF No. 107 at

   14). Plaintiff contends that this affirmative defense should be stricken because it fails to identify


   2
     Affirmative Defense 12 states “Plaintiff does not have standing to represent the individuals she seeks to
   represent under the FLSA” and affirmative defense 13 states “This lawsuit cannot be maintained as a
   collective action because Plaintiff(s) failed to identify any uniform policy that facially created an
   overarching unlawful pay practice in violation of the FLSA” (ECF No. 107 at 15).

                                                       5
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 6 of 11




   any supporting facts or identify which exemptions Defendants intend to claim, and thus is

   inadequately pled. The Court agrees. Because Defendants failed “to identify the particular FLSA

   exemption(s) that apply, Defendants’ affirmative defense does not provide Plaintiff adequate

   notice to permit Plaintiff to properly litigate this issue.” Dionisio, 391 F. Supp. 3d at 1193.

   However, “[w]here a defendant pleads generally that a plaintiff is not covered under the FLSA,

   but fails to identify the specific FLSA exemptions that are applicable, the defendant should be

   given leave to amend the defense.” Id. Thus, Defendants’ affirmative defense number 5 is stricken,

   with leave to amend.

       D. Affirmative Defenses 16, 17, and 20

           Plaintiff attacks affirmative defenses 16, 17 and 20 on the sole basis that the doctrine of

   estoppel is not recognized under the FLSA.3 However, “[b]inding precedent in this Circuit

   establishes that the affirmative defense of estoppel is available in response to an FLSA claim where

   the employee affirmatively misleads the employer regarding the number of hours worked and the

   employer had no knowledge of the employee’s actual hours.” Dionisio, 391 F. Supp. 3d at 1195.

   As such, Plaintiff’s generalized challenge to estoppel defenses necessarily fails.

           However, despite estoppel being a proper defense under certain circumstances,

   Defendants’ bare-bones, conclusory defenses here provide no facts to suggest they are applicable

   to the instant action, i.e. that Plaintiff misled Defendants about her hours worked, and thus fail to

   meet the pleading standards of Federal of Civil Procedure 8(b). See Dionisio, 391 F. Supp. 3d at



   3
     Affirmative defense 16 states “Defendants assert that Plaintiff[’]s claims are barred by the doctrines of
   unclean hands, estoppel, waiver, and laches, and are otherwise without merit”; affirmative defense 17 states
   “Defendants assert that it is not liable for any alleged wrongful action taken by employees of Defendants
   that were taken outside the scope and course of their duties and which were not authorized, condoned, or
   ratified by Defendants”; and affirmative defense 20 states “[t]o the extent Plaintiff[’]s damages, if any, were
   caused or exacerbated by any act, or failure to act, on the part of Plaintiff, any damages awarded to Plaintiff
   should be reduced accordingly” (ECF No. 107 at 15-16).

                                                         6
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 7 of 11




   1195. Furthermore, with respect to defense number 16, neither waiver nor latches are an available

   defense in FLSA cases. Id. (citing Groves v. Patricia J. Dury, M.D., P.A., No.

   2:06CV338FTM99SPC, 2006 WL 2556944, at *1-2 (M.D. Fla. Sept. 1, 2006); Caballero v.

   Lantern Motors, Inc., No. 2:14-CV-641-FTM-38, 2015 WL 3407913, at *2 (M.D. Fla. May 27,

   2015)). As such, Defendants’ affirmative defenses 16, 17 and 20 are stricken with leave to amend.

      E. Affirmative Defenses 3, 4, 9, 14, and 15

          Plaintiff contends that defenses 3, 4, 9, 14, and 15 are all inadequately pled good-faith

   defenses, and that “[i]n order to succeed on these distinct defenses, Defendants would have to

   prove that the acts or omissions complained of were (1) in good faith; (2) in conformity with; and

   (3) in reliance on an administrative regulation, order, ruling, approval or interpretation of an

   agency of the United States” (ECF No. 114 at 4) (citing Zeron vs. C&C Drywall, Inc., 2009 WL

   2461771 (S.D. Fla. 2009)). Plaintiff here articulates the elements of an affirmative defense to

   liability under the Portal-to-Portal Act, and her argument assumes that these elements apply to all

   affirmative defenses based on good faith. While examination of the challenged affirmative

   defenses leads me to conclude that Plaintiff’s argument is misplaced, because none appear to seek

   to avoid liability on the basis of good faith, not all five of these asserted affirmative defenses can

   stand as drafted.

          Affirmative defense number 9 states: “Plaintiff may not recover liquidated damages

   because Defendants acted reasonably and in good faith and did not commit any willful violations

   of any of the provisions of the FLSA[,] Defendants did not authorize or ratify any willful violation

   with respect to Plaintiff or any purported similarly-situated employees[,] and Plaintiff failed to

   plead sufficient facts to support recovery of such damages” (ECF No 107 at 14). The Eleventh

   Circuit has recognized that, pursuant to 29 U.S.C. § 260, there is “a good faith defense, which



                                                     7
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 8 of 11




   gives the court discretion to reduce or deny an award of liquidated damages if the employer shows

   to the satisfaction of the court that the act or omission giving rise to such action was in good faith

   and that he had reasonable grounds for believing that his act or omission was not a violation of the

   Fair Labor Standards Act.” Alvarez Perez v. Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150,

   1163 (11th Cir. 2008). However, as drafted, Defendants’ affirmative defense here lacks sufficient

   details to give proper notice of the theory of defense; accordingly, Plaintiff’s Motion to strike this

   affirmative defense is granted, with leave to amend. Stelly v. City of W. Palm Beach, Fla., No. 10-

   80794-CIV, 2010 WL 11596542, at *3 (S.D. Fla. Sept. 28, 2010); compare Aidone v. Nationwide

   Auto Guard, L.L.C., 295 F.R.D. 658, 662 (S.D. Fla. 2013) (denying motion to strike and finding

   sufficient detail allege where defendant specified that its theory of defense relied on its good faith

   belief that plaintiff was an independent contractor).

          Affirmative defense 4 states “Defendants assert that any acts or omissions which may be

   found to be in violation of the rights afforded by the FLSA were not willful but occurred in good

   faith with reasonable grounds for believing Defendants were in full compliance with the FLSA.

   As such, the statute of limitations can be no longer than two years pursuant to 25 U.S.C. § 255(a)”

   (ECF No. 107 at 13). Indeed, the FLSA provides that actions to enforce its provisions must be

   commenced within two years “except that a cause of action arising out of a willful violation may

   be commenced within three years after the cause of action accrued.” 29 U.S.C. § 255(a). Thus,

   affirmative defense 4 is a valid defense, and Defendants need not provide more to place Plaintiff

   on notice of the defense. See Dionisio, 391 F. Supp. 3d at 1196 (“An assertion of a statute of

   limitations defense puts Plaintiff on notice as to the nature of the defense.”); Smith v. Wal-Mart

   Stores, Inc., No. 1:11-CV-226-MP-GRJ, 2012 WL 2377840, at *5 (N.D. Fla. June 25, 2012)

   (“Simply stating that Plaintiff's claims are barred by the statute of limitations is sufficient to put



                                                     8
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 9 of 11




   Plaintiff on notice of a statute of limitations defense.”). As such, Plaintiff’s request to strike

   affirmative defense 4 is denied.

           Defendants explain in their Response that affirmative defenses 14 and 15 plead good faith

   and non-retaliatory affirmative defenses to Plaintiff’s retaliation claim (Count III), not Plaintiff’s

   FLSA claims (ECF No. 124 at 10).4 Because a defendant bears “the burden of coming forward

   with a legitimate non-retaliatory reason for their adverse employment action” to defeat a prima

   facie case of retaliation under the FLSA, defenses 14 and 15 are proper and sufficient to put

   Plaintiff on notice. Ramos v. Hoyle, No. 08-21809-CIV, 2009 WL 2151305, at *8 (S.D. Fla. July

   16, 2009). See also Belmer v. Ezpawn Fla., Inc., No. 8:20-CV-1470-T-33SPF, 2020 WL 7419663,

   at *2 (M.D. Fla. Sept. 28, 2020) (declining to strike an affirmative defense that “[a]ll employment

   related decisions made with respect to [p]laintiff, or which affected [p]laintiff, were made in good

   faith, and for legitimate, non-discriminatory and non-retaliatory reasons,” finding it sufficiently

   put plaintiff on notice; this is nearly verbatim to Defendants’ affirmative defense 14,). Having no

   other reason proffered for the striking of these defenses, Plaintiff’s request to strike affirmative

   defenses 14 and 15 is denied.

           Affirmative defense 3 states “Defendants assert that they took reasonable measures to

   prevent and correct any alleged violations of the FLSA and Plaintiff failed to take advantage of

   corrective opportunities provided.” While recognized as a defense to claims involving harassment,

   such a claim is inapplicable to the claims at hand. See Faragher v. City of Boca Raton, 524 U.S.


   4
    Affirmative defense 14 states “Defendants assert that all employment-related decisions made with respect
   to Plaintiff, or which affected Plaintiff in any way, were made in good faith, for legitimate,
   nondiscriminatory, non-retaliatory business reasons. Further, Defendant asserts that Plaintiff voluntarily
   resigned her employment” and affirmative defense 15 states “Defendants assert that it would have made
   the same employment decisions with respect to Plaintiff in the absence of any alleged impermissible reason,
   and thus, Defendants cannot be held liable for any monetary damages, including back pay, front pay, lost
   benefits, or for compensatory damages, or other affirmative relief” (ECF No. 107 at 15).


                                                       9
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 10 of 11




    775, 807–08, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998); Morris v. Wallace Cmty. Coll.-Selma, 125

    F. Supp. 2d 1315, 1328 (S.D. Ala. 2001), aff'd sub nom. Morris v. Wallace Cmty., 34 F. App'x 388

    (11th Cir. 2002) (“[T]he Eleventh Circuit has repeatedly invoked Faragher . . . but has done so

    exclusively in the harassment context. Absent cogent argument from the defendants, the Court

    cannot conclude that the affirmative defense articulated in Faragher . . . applies outside the

    harassment context.”). Defendants have provided no basis on which to conclude this defense is

    applicable to the case at hand, and as such affirmative defense 3 is stricken.

        F. Affirmative Defense 21.

            Affirmative defense 21 states that “[t]his Court does not have personal jurisdiction over

    Defendants’ employees who were not employed by Defendant in Florida.” In support of this

    Defense, Defendants rely on the Supreme Court’s 2017 decision in Bristol-Myers Squibb Co. v.

    Superior Court, 137 S. Ct. 1773 (2017). 5 However, courts in this circuit have previously addressed

    the Bristol-Myers Squibb Co. holding in the context of FLSA actions:

            As stated, the FLSA collective action provision permits employees to bring claims on
            behalf of themselves and other employees “similarly situated.” 29 U.S.C. § 216(b).
            Nothing in the plain language of the statute limits its application to “similarly situated”
            in-state plaintiffs. Moreover, the Eleventh Circuit has recognized that Congress'
            purpose in authorizing § 216(b) was to avoid multiple lawsuits where numerous
            employees have allegedly been harmed by a claimed violation or violations of the
            FLSA by a particular employer. In the Court's view, then, Defendant's suggested
            reading of Bristol-Meyers would frustrate the intent of Congress in enacting the
            collective action provision of the FLSA. The Court therefore finds that Bristol-Meyers
            does not divest the Court of personal jurisdiction, regardless of where the opt-in
            plaintiffs may have suffered their alleged injuries.

    Aiuto v. Publix Super Markets, Inc., No. 1:19-CV-04803-LMM, 2020 WL 2039946, at *5 (N.D.



    5
      Though affirmative defense 21 challenges personal jurisdiction, Defendants’ Response argues the validity
    of the affirmative defense based on the Supreme Court’s holding that for a court to exercise specific
    jurisdiction “there must be an affiliation between the forum and the underlying controversy, principally, an
    activity or an occurrence that takes place in the forum State and is therefore subject to the State's regulation.”
    Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (citation omitted).

                                                           10
Case 1:20-cv-20961-KMW Document 150 Entered on FLSD Docket 05/10/2021 Page 11 of 11




    Ga. Apr. 9, 2020). Additionally, affirmative defense 21 is no longer applicable to the case at hand

    as the Court conditionally certified a class of class consisting only of those employees who worked

    for CBS Television at WFOR-TV, which is located in Florida (ECF No. 121). Thus, affirmative

    defense 21 is stricken.

       G. Defendants’ Reservation of Rights

             Lastly, Plaintiff takes issue with Defendants’ reservation of “the right to amend their

    affirmative defenses or raise any additional affirmative defenses as discovery may reveal” (ECF

    No. 107 at 16). Though not presented as an affirmative defense, Plaintiff argues that such a

    reservation of rights is prohibited and must be stricken. The Court agrees. Such a reservation of

    rights “is a nullity and surplusage as Defendants will still have to move for leave to amend to raise

    new defenses.” Merrill Lynch Bus. Fin. Servs., Inc. v. Performance Mach. Sys. U.S.A., Inc., No.

    04-60861-CIVMARTINEZ, 2005 WL 975773, at *12 (S.D. Fla. Mar. 4, 2005). Thus, Plaintiff’s

    request to strike Defendants’ reservation of rights is granted.

       IV.      CONCLUSION

             For the foregoing reasons, Harapeti’s Motion to Strike Defendants’ Affirmative Defenses

    (ECF No. 114) is GRANTED, in part and DENIED, in part. Specifically, affirmative defenses

    3, 5, 9, 16, 17, 20 and 21 are stricken, as is Defendant’s reservation of rights. Defendants may

    amend affirmative answers 5, 9, 16, 17 and 20 by May 24, 2021.

             DONE AND ORDERED in Chambers this on this 10th day of May, 2021.



                                                          ________________________________
                                                          LAUREN F. LOUIS
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     11
